Citation Nr: 1106141	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-29 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to December 
2006.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in St. Petersburg, Florida in February 
2010.  In August 2010, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  Transcripts of the 
proceedings are of record.  At the Travel Board hearing, the 
Veteran submitted additional evidence and waived his right to 
have it initially considered by the RO.  38 C.F.R. §§ 20.800, 
20.1304(c) (2010).

The issue of entitlement to a compensable rating for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Resolving doubt in favor of the Veteran, the evidence establishes 
that tinnitus is related to noise exposure in service.   


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA 
has certain duties to notify and assist the Veteran in his 
appeal; however, given that the full benefit sought by the 
Veteran is being granted in this decision, further discussion of 
how VA complied with those laws is unnecessary.

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that he incurred tinnitus due to noise 
exposure in service.  The Veteran states that he experienced 
military noise exposure from small arms, grenade launchers, and 
mortar rounds.  He also reported that a generator exploded while 
he was stationed in Iraq.  He contends that this in-service noise 
exposure led to his current tinnitus.  

In the present case, the Veteran has a current diagnosis of 
tinnitus and evidence of noise during service.  A September 2007 
VA examination report indicates that tinnitus is present.  A 
review of the Veteran's DD Form 214 indicates that his military 
occupational specialty was that of a food service specialist in 
Iraq; therefore, his exposure to acoustic trauma in service is 
conceded as consistent with the circumstances of his service. 38 
U.S.C.A. § 1154(a) (West 2002).

As noted above, the Veteran believes that his tinnitus was caused 
by noise exposure during active service.  He is competent to 
report ringing in his ears as well as continuing problems after 
his discharge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a lay person is competent to describe the physical 
manifestations of his/her disease or disability).  However, as a 
lay person, he is not competent to testify that such disability 
was caused by his military service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record that 
the Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

However, the competent evidence of record is in equipoise as to 
whether the Veteran currently has tinnitus that is related to his 
period of service.  In this case, there are medical opinions that 
are both for and against the Veteran's claim.  

The competent evidence in support of the claim consists of an 
August 2010 opinion by Dr. Fletcher, an otolaryngologist.  In the 
August 2010 statement, Dr. Fletcher indicated that he reviewed 
the treatment records since separation of the Veteran from the 
military and found that the Veteran was exposed to explosive 
acoustic trauma.  He further indicated that the Veteran has 
subjective tinnitus which is common with that type of noise 
injury.  

The evidence of record which is against the Veteran's claim 
consists of the September 2007 VA examination report.  In this 
report, the VA examiner noted that the Veteran reported onset of 
tinnitus in 2003.  Tinnitus was noted to be bilateral and 
periodic, occurring 2 to 3 times a week.  He also reported that 
the Veteran's tinnitus is mild in severity, mild to moderate in 
loudness, and the pitch is high.  The VA audiologist opined that 
the Veteran's tinnitus is less likely than not due to military 
noise exposure.  The audiologist further noted that the Veteran 
was not exposed to noise as a food service worker and reported no 
significant exposure to any type of weapons fire. 

Given the above evidence, the Board finds that there is an 
approximate balance of positive and negative evidence as to 
whether the Veteran currently has tinnitus that is related to his 
period of service.  When the evidence is in such relative 
equipoise, the Board must give the Veteran the benefit of the 
doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Board also notes that the Veteran is competent to state that he 
has had tinnitus since service.  Furthermore, the evidence shows 
that the Veteran had noise exposure in service, contrary to the 
unsupported opinion of the VA examiner.  At a minimum, the 
blanket assertion that the Veteran did not have any exposure to 
weapons fire in service is without any support given the basic 
training that all military personnel receive.  Moreover, given 
the Veteran's presence in a combat zone in Iraq, it is consistent 
with his circumstances of service that he would have been exposed 
to loud noises no matter what his MOS was at the time.  
Accordingly, the Board finds the Veteran's reports of noise 
exposure to be credible.  Therefore, because a private examiner 
has related the Veteran's tinnitus to service, the Board 
concludes that service connection is warranted for this 
condition.  

Under the circumstances, and with the resolution of all 
reasonable doubt in the Veteran's favor, his claim of entitlement 
to service connection for tinnitus is granted.  See 38 C.F.R. § 
3.102. 


ORDER

Service connection for tinnitus is granted.


REMAND

A preliminary review of the record reveals that further 
development is necessary. Specifically, the duty to assist has 
not been satisfied.

Based on the evidence of record, it appears that there may be 
additional outstanding medical records.  According to a December 
2007 VA treatment report, a comprehensive audiometric examination 
was done.  During a February 2010 DRO hearing, the Veteran 
reported having a hearing test about a year prior.  In addition, 
a July 2010 VA treatment report reflects that the Veteran was 
referred to audiology.  However, since the September 2007 
audiogram, no subsequent audiogram is of record.  All pertinent 
treatment records must be obtained.  See 38 C.F.R. § 3.159.

In addition, the Board finds that further examination is required 
so that the decision is based on a record that contains a current 
examination.  The record reflects that the last VA examination 
was conducted in September 2007.  In an April 2008 statement, the 
Veteran reported decreased hearing bilaterally and that he hears 
echoes which impair his ability to understand.  Given the 
contention that the Veteran's hearing loss has gotten worse since 
the last examination, he must be reexamined to assess the current 
severity of his bilateral hearing loss. See e.g., Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the results of the December 2007 
audiogram completed at the Fayetteville VAMC, 
or any audiogram completed at a VAMC since 
the September 2007 audiogram; as well as any 
VA treatment records and progress reports 
from August 2010 until the present located at 
the VAMC in Miami, Florida and Fayetteville, 
North Carolina, or any other VA facility 
where the Veteran has received treatment 
regarding his bilateral hearing loss.  If no 
records are available, the claims folder must 
indicate this fact and the Veteran should be 
notified in accordance with 38 C.F.R. 
§ 3.159(e).
 
2.  After the above is completed and the 
evidence is obtained, to the extent 
available, schedule the Veteran for a VA 
audiological examination for his service-
connected bilateral hearing loss.  All 
necessary tests should be conducted including 
puretone testing and word recognition testing 
using the Maryland CNC word list.  If the 
examiner cannot complete audiological testing 
or speech recognition testing for any reason, 
he/she should provide a detailed explanation 
for why such testing cannot be completed.  

The Veteran's claims file should be made 
available to and reviewed by the examiner.  
Following completion of the audiometric 
examination, the examiner should specifically 
comment regarding the effect of the Veteran's 
service-connected bilateral hearing loss on 
his occupational functioning and daily 
activities.  A rationale for any conclusions 
reached should be provided.  

3.  Thereafter, the hearing loss issue should 
be readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


